Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane Basch on 12 November 2021.

The application has been amended as follows: 
In the Claims:
The following is a clean copy of a complete listing of the claims. The changes relative to the claims filed 25 October 2021 can be seen in the Office Action Appendix, which is the proposed amendments as received from Applicant.
1. (Canceled).

2. (Currently Amended) A method for monitoring debris in oil of a wind turbine gearbox, and controlling the wind turbine operation to reduce damage to the gearbox, the method comprising:
receiving, from a sensor for monitoring wear debris associated with the wind turbine gearbox, a data signal representing at least one debris-related measurement of the oil of the gearbox;
storing the data signal to collect a plurality of data signals spanning a period of time; and
automatically analyzing the stored data signals to determine if a pattern of debris concentration data indicates damage to the wind turbine gearbox; and responsive to determining that the pattern of debris concentration data indicates damage,
modifying operation of the wind turbine, during a period in which damage is determined to be likely to occur, to reduce the amount of damage to the gearbox,
obtaining and storing, in memory, data representing one or more environmental characteristics occurring at the wind turbine during the period of time, 
analyzing the stored data signals and the data representing one or more environmental characteristics to identify statistical correlation between increased gearbox debris levels, caused by increased wear, and environmental characteristics, and 
creating an operation model for use with the wind turbine such that subsequent operation of the wind turbine is modified to reduce the amount of damage to the gearbox in anticipation of or directly in response to an environmental characteristic previously determined to correlate with increased wear or reduce the useful life of the gearbox.

3. (Previously Presented) The method according to claim 2 where the subsequent wind turbine operation is proactively modified in response to a predicted environmental characteristic.

4. (Previously Presented) The method according to claim 3 where the predicted environmental characteristic includes wind speed and the proactive modification of the subsequent wind turbine operation occurs when actual or predicted wind speed exceeds a pre-defined threshold.

5. (Currently Amended) The method according to claim 4 wherein the proactive modification of the subsequent wind turbine operation further includes derating the wind turbine for a period of time following the actual or predicted wind speed exceeding the pre-define threshold.

6. (Currently Amended)  A system for reducing damage and extending the useful life of a wind-turbine gearbox, comprising:
a sensor for monitoring wear debris in a lubricating liquid of a wind-turbine gearbox lubrication system, said sensor generating a debris data signal representing at least one debris-related measurement for the lubricating liquid of the wind-turbine gearbox;
a controller suitable for receiving one or more data signals including the debris data signal, storing the one or more data signals in a memory, and automatically analyzing the stored data signals under programmatic control;
a communication channel for transferring, from said wear debris sensor to said controller, the debris data signal representing at least one debris-related measurement for the lubricating liquid;
said controller storing, in the memory, a plurality of data signals spanning a period of time, said controller further obtaining and storing in the memory, data representing one or more adverse conditions occurring at the wind turbine operatively connected to the wind turbine gearbox during the period of time, and said controller automatically analyzing the stored data signals including debris data signals spanning the period of time to determine if a pattern of debris concentration data is indicative of damage to the wind-turbine gearbox resulting from the one or more adverse conditions occurring at the wind turbine; and 
in response to the pattern of debris concentration data indicative of damage to the wind-turbine gearbox correlating to an adverse condition occurring at the wind turbine, said controller modifying operation of the wind-turbine operatively connected to the wind-turbine gearbox, during a period in which damage is likely to occur, to reduce damage to the wind-turbine gearbox.

7. (Previously Presented)  The system according to claim 6, wherein said sensor for monitoring wear debris includes an in-line fluid sensor for detection of metallic wear debris and particulates in the lubrication system.

8. (Currently Amended)  A system for reducing damage and extending the useful life of a mechanical system, comprising:
a lubrication system operatively connected to the mechanical system and circulating a lubrication liquid within at least a portion of the mechanical system;
a sensor for monitoring wear debris in the lubrication liquid within the mechanical system, said sensor generating a debris data signal representing at least one debris-related measurement of the lubrication liquid;
a controller configured for receiving one or more data signals relating to operation of the mechanical system and including the debris data signal, storing the one or more data signals in a memory, and automatically analyzing the stored data signals under programmatic control; and
a communication channel for transferring, from said sensor for monitoring wear debris to said controller, the debris data signal representing at least one debris-related measurement of the lubrication liquid;
said controller storing, in the memory, a plurality of data signals including the debris data signal representing at least one debris-related measurement of the lubrication liquid and spanning a period of time, said controller automatically analyzing the stored data signals to identify a pattern of debris concentration data indicative of damage to the mechanical system; and said controller further modifying operation of the mechanical system during a subsequent period in which damage is likely to occur, to reduce damage to the mechanical system, where the controller proactively modifies operation of the mechanical system, in response to the stored data indicating damage correlating to an actual or predicted environmental characteristic exceeding a pre-defined threshold, and modifies operation of the mechanical system for a period of time following the actual or predicted environmental characteristic exceeding the pre-defined threshold.

9. (Previously Presented) The system according to claim 8, wherein said sensor for monitoring wear debris includes an in-line fluid sensor for detection of metallic wear debris and particulates in the lubrication system.

10. (Original) The system according to claim 8, wherein said pattern of debris concentration data includes data representative of debris concentration over time.

11. (Original) The system according to claim 10, where said debris concentration data includes a particle size component.

12. (Original) The system according to claim 10, wherein the controller employs a trigger based upon a plurality of patterns detected in time-based data.

13. (Original) The system according to claim 8 where said controller employs a supervisory control and data acquisition architecture to perform analyses of near real-time data for debris concentration within the mechanical system lubrication liquid corresponding to wear.

14. (Previously Presented) The system according to claim 8 where said mechanical system is selected from the group consisting of: a transmission, a gearbox, and an engine.

15. (Original) The system according to claim 8 where said mechanical system includes at least one wind turbine.

16. (Canceled).

17. (Canceled).

18. (Currently Amended) The method according to claim 2, wherein at least one proactive modification of the operation of the wind turbine is selected from the group consisting of: absolute derating, wind speed derating, wind shear derating, wind turbulence derating, torque-based derating, load control algorithm modification, blade pitch control modification and implementing a custom control strategy.

19. (Previously Presented) The method according to claim 2, wherein the at least one debris-related measurement of the oil of the wind turbine gearbox is indicative of pre-existing wear or damage in the wind turbine gearbox, and where the operation model for use with the wind turbine seeks to prevent further damage to, and avoid catastrophic failure of, the wind turbine gearbox in anticipation of the environmental characteristic.

20. (Previously Presented) The system according to claim 6, wherein the pattern of debris concentration data indicative of damage to the wind-turbine gearbox indicates pre-existing wear or damage to the wind turbine gearbox, and where the controller modifies operation of the wind turbine to prevent further damage to, and avoid catastrophic failure of, the wind turbine gearbox.

21. (Previously Presented) The system according to claim 8, wherein the pattern of debris concentration data indicative of damage to the mechanical system indicates pre-existing wear or damage to the mechanical system, and where the controller modifies operation of the mechanical system to prevent further damage to, and avoid catastrophic failure of, the mechanical system.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 2, Applicant’s Remarks files 25 October 2021 at p.10-11 are persuasive.
With regard to claim 6, the amendments to include “in response to the pattern of debris concentration data indicative of damage to the wind-turbine gearbox correlating to an adverse condition occurring at the wind turbine, said controller modifying operation of device the wind-turbine operatively connected to the wind-turbine gearbox, during a period in which damage is likely to occur, to reduce damage to the wind-turbine gearbox” distinguishes form the prior art. In particular, as noted above, Ehlers does not teach this limitation. Further, since the modifying is in response to the debris concentration data, no combination with prior art that teaches generic derating or parking during bad weather teaches this limitation.
With regard to claim 8, Applicants Remarks filed 25 October 2021 at p.14 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745